OPINION OF THE COURT
Memorandum.
Judgment of the court below (89 Mise 2d 197) unanimously *633modified by increasing the amount of plaintiffs recovery to $4,222 plus attorney’s fees in the sum of $750; as so modified, affirmed, without costs.
Defendant herein vacated his apartment before the expiration of his term and plaintiff relet it some months thereafter. It is our opinion that under the circumstances herein plaintiff is entitled to prevail on his cause of action to recover rent for the period that the apartment remained vacant.
While there seems to be a trend whereby the courts have been modernizing traditional concepts of landlord and tenant law and in some instances have held that a landlord is obligated to attempt to relet premises when a tenant vacates before the expiration of his term, we need not decide whether such rule should be adopted in the case at bar. The evidence adduced at trial established that plaintiff made reasonable and diligent efforts to rerent defendant’s apartment (Birchwood Assoc. v Stern, 88 Misc 2d 937).
In addition, the record was sufficient to support a finding that plaintiff was entitled to the sum of $750 as reasonable attorney’s fees.
Concur: Pino, P. J., Rinaldi and Buschmann, JJ.